Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (U.S. Patent No. 6,508,031).
For claim 10, Johnson et al. discloses a rodent snap trap comprising: a base (Fig. 1: 22) having an attachment structure (Fig. 1: vertical slots 64), a front wall (38) and two longitudinally directed, generally vertical side walls (36) that extend from the front wall to a rearward end (40) of the base (as shown in Fig. 1), said front wall forming a lower jaw (Figs. 1-3: at teeth 42); a lid (Fig 1: upper jaw 26) pivotally mounted to the base on the attachment structure (as discussed in Col. 3, lines 20-23), the lid including a trapping end (Fig. 1: at teeth 44) having an upper jaw that engages with said lower jaw when the trap is tripped (as discussed in Col. 2, lines 58-60), and a setting end (Fig. 1: 128) opposite the trapping end; a setting and trigger assembly (trigger 24 and catch mechanism 30 with spring 32) configured to retain the upper jaw in a raised position spaced from the lower jaw when the trap is set by squeezing the setting end of the lid 
For claim 11, Johnson et al. discloses the rodent snap trap as set forth in claim 10, wherein the lid (26) has a curved upper surface (Fig. 1: from 122, 126, 124 to 128) joined with lid side walls (Fig. 1 shows side walls 60 of the lid 26, as terminating at teeth 44) that follow the sloped contour of the base side walls to create a hooked profile (as discussed in Col. 2, lines 58-60), a height of the lid side walls at a point in vertical alignment with an apex of the peaks being approximately 25% that of a height of the base side walls at the peak apex (such that the side walls 60 of the lid are aligned at approximately 25% of the height of the apex of the peak of the base side walls 36 when the upper jaw is in the raised position as shown in Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent No. 6,508,031) in view of Hansson (U.S. Patent No. 5,960,583). 
For claim 12, Johnson et al. discloses the invention substantially as claimed, but fails to specifically show the bait cup covered with a bait cap prior to use, said bait cap configured to prevent said setting and trigger assembly from setting the trap when said bait cap is positioned on said bait cup. However, Hansson teaches a rodent snap trap comprising: a base (Figs. 1-4A: 1); a setting and trigger assembly (Fig. 1: second arm portion 10); a bait cup (Figs. 1-3 and 7: 12) positioned on the base and covered with a bait cap (Figs. 1-4A, 6 and 7: 6) prior to use (as shown in Figs. 1-2), said bait cap configured to prevent said setting and trigger assembly from setting the trap when said bait cap is positioned on said bait cup (Col. 3, lines 8-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bait cup of Johnson et al. to include the bait cap as taught by Hansson for the advantage covering the bait before the snap trap is ready for use.



Allowable Subject Matter
Claims 1, 3-9, 17-20, 22 and 23 are allowed.
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive with respect to claim 10. 
Applicant argues, “As an initial matter, it is respectfully submitted that the peaks of the side walls 36 of Johnson (i.e., near openings 64 as shown in Figure 1 and cited in the Action) are not arranged on either side of the bait cup. Rather, the bait cup 33 is arranged forward of the sidewall peaks, as shown in Figures 1-3. Nevertheless, claim 10 has been amended to clarify that the peaks are aligned with the bait cup in the lateral direction, as distinct from the peaks of Johnson.” 
The Examiner respectfully notes that at least one of the teeth 42 of the side walls 36 of Johnson define a peak positioned on either side of and aligned in a lateral direction with the bait cup 33, as claimed. 
Applicant’s arguments with respect to claim 17 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claim 17 has been withdrawn. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643